Citation Nr: 1213110	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  08-11 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a lumbar spine disability has been received.

2.  Whether new and material evidence to reopen a claim for service connection for a right hip disability has been received.

3.  Whether new and material evidence to reopen a claim for service connection for a left hip disability has been received.

4.  Entitlement to service connection for a lumbar spine disability.

5.  Entitlement to service connection for a right hip disability.

6.  Entitlement to service connection for a left hip disability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1967 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2008, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  


FINDINGS OF FACT

1.  In a decision dated April 1973, the RO denied the appellant's claim of service connection for a low back and hip disability.  He was properly notified and did not file an appeal, and that decision became final.

2.  Evidence received since the April 1973 decision is neither cumulative nor redundant of the evidence of record and relates to an unestablished fact necessary to substantiate the claims of service connection for a lumbar spine, right hip, and left hip disability.

3.  A lumbar spine disability was not shown in service, and any current lumbar spine disability is unrelated to service or to a disease or injury of service origin.

4.  A right hip disability was not shown in service, and any current right hip disability is unrelated to service or to a disease or injury of service origin.

5.  A left hip disability was not shown in service, and any current left hip disability is unrelated to service or to a disease or injury of service origin.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the claim for service connection for a lumbar spine disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  As new and material evidence has been received, the claim for service connection for a right hip disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  As new and material evidence has been received, the claim for service connection for a left hip disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

4.  A lumbar spine disability was neither incurred in nor aggravated by military service or a service-connected disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

5.  A right hip disability was neither incurred in nor aggravated by military service or a service-connected disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

6.  A left hip disability was neither incurred in nor aggravated by military service or a service-connected disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Specific to requests to reopen, a claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Concerning the petition to reopen the previously denied claims for service connection, given the Board's favorable disposition of the petition to reopen, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

Concerning the claims for service connection on the merits, the record reflects that the Veteran was mailed a letter in March 2007 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  This letter also provided him with appropriate notice with respect to the disability-rating and effective-date elements of his claims.  The June 2007 rating decision reflects the initial adjudication of the claims after issuance of this letter.  Hence, the March 2007 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.  

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center and private treatment records have been obtained.  VA examinations have been performed.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.

New and Material Evidence-Law and Regulations

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).
The Board, in the first instance, must rule on the matter of reopening a claim.  The Board has a responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

New and Material Evidence-Analysis

In an April 1973 rating decision the RO determined that service connection was not warranted for low back and hip disabilities.  It was noted, in essence, that the evidence did not show that the Veteran had back or hip conditions that were incurred in or aggravated by his active duty service.  The Veteran did not perfect an appeal of the decision, and it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.104 (2011).

The evidence received since the April 1973 rating decision includes private medical records, VA outpatient records, the report of VA examinations, letters from people who previously worked with the Veteran, and additional statements from the Veteran.  In particular, letters submitted from Dr. B.Q. and Dr. F.G. indicate that the Veteran has current low back and hip disabilities that may be the result of a service-connected foot disability.  This evidence is neither cumulative nor redundant and raises a reasonable possibility of substantiating the claims, as it provides evidence of a current disability and possible nexus to a service-connected disability, and for the purposes of determining if new and material evidence has been received, the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, the claims for service connection for a lumbar spine disability, right hip disability, and left hip disability must be reopened and re-adjudicated on the merits.

Service Connection-Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

Additionally, disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

In this case, the Veteran's service treatment records are negative for any signs, symptoms, or diagnoses of a disability of the lumbar spine or bilateral hips.  The June 1968 separation examination report reflects that the Veteran had a normal spine and lower extremities.  The Veteran indicated on a June 1968 Report of Medical History that he did not have recurrent back pain or arthritis.

A VA outpatient record from March 1973 indicates that the Veteran experienced low back pain for the previous four weeks.  The diagnosis given was lumbosacral strain.  A June 1973 VA treatment record reflects that in January 1973, the Veteran had been pushing his children in a plastic boat in the snow, and the next day he awoke with low back pain.  An X-ray revealed no abnormality.  The diagnosis given was lumbosacral strain.

An MRI of the spine taken at a VA facility in January 1996 revealed a loss of disc material and disc space height at L4-5 with mild spondylosis.

A private chiropractic note from April 1997 indicates that the Veteran had fallen while working in his yard.  A September 1998 chiropractic note shows that the Veteran fell from a truck.

A private outpatient record from September 2001 reflects that the Veteran was injured when he fell off a tractor-trailer in July 1998.  The note indicates that the Veteran had lumbar surgery in 1980.  The examiner gave a diagnosis of degenerative vertebral disease in the lumbar region.

An October 2004 letter from F.I.G., D.C., C.C.S.P. indicates that the Veteran had received chiropractic care for his back symptoms.  A November 2004 neurological consult shows that the Veteran's symptoms were consistent with a diagnosis of severe stenosis with acute radiculopathy on the right.  A contemporaneous MRI revealed a prior intevertebral fusion at L4-5, a moderately severe to severe foraminal stenosis throughout the lumbar spine, and varying degrees of central stenosis at several levels in the lumbar spine.

In April 2005, the Veteran underwent a lumbar laminectomy with fusion at a VA facility.  The post-surgery diagnosis was stenosis secondary to joint hypertrophy.  An MRI completed in July 2005 revealed a status post L3-4 posterior fusion and L4-5 laminectomy with no evidence of recurrent disc disease.  Additional X-rays taken over the following year reflected similar findings.

A VA X-ray of the right hip taken in August 2006 revealed moderate osteoarthritis.

On VA examination in May 2007, the Veteran reported that his low back pain began in the mid to late 1970s.  He said that his back symptoms worsened after a surgery in 1980 and resulted in a fusion in 2005.  He remarked that his back pain would radiate occasionally into his right hip and thigh.  The examiner noted that X-rays of the hip taken in August 2006 revealed moderate osteoarthritis, and X-rays of the lumbar spine demonstrated post-surgical changes with no evidence of hardware failure or other current abnormalities.  The diagnoses given were osteoarthritis of the right hip, and prior lumbar spine surgery, stable on X-ray without current spondylosis.  The examiner opined that given the Veteran's history of lifelong flatfoot condition and onset of bilateral foot pain prior to service, and the Veteran's history of onset of low back and hip pain several years subsequent to military service, it was his opinion that it was less than 50 percent likely that any of the Veteran's current complaints were related to his military service.

In June 2007 the Veteran submitted several lay statements from a prior employer and from individuals who had previously worked with the Veteran.  These lay statements generally indicate that the Veteran did not have back trouble prior to his period of active duty.

A July 2007 letter from Dr. B.Q. reflects that the Veteran had a right lumbo-pelvic misalignment with degeneration in the lumbar spine.  Dr. Q. opined that those disorders were directly correlated with the Veteran's long-term foot problem.  Dr. Q. noted that the Veteran suffered a broken ankle at the age of eight, and his ankle problem was worsened by his time on active duty.  He said that the pain in the Veteran's feet had caused a marked effect on his normal gait when walking, and that change in gait had played a major part in his lumbo-pelvic problems to date.

On VA examination in December 2007, the examiner reviewed the prior VA examination report in addition to other notes.  The Veteran complained of bilateral foot pain and pain in his hip and lower back.  The examiner noted the Veteran's report that his limp began after his back surgery, and that through all the years that he had foot pain, he did not have an abnormal gait.  After performing an examination of the Veteran, the examiner opined that the Veteran's back pain and hip pain were not secondary to his feet.  He based his opinion on the fact that the Veteran walked for many years with the foot pain without a limp, on the fact that the Veteran also had cervical disease, and also on the fact that the Veteran's radicular pain occurred from the back downwards-not from the feet upwards.

A February 2008 letter from G.H.K. reflects that the Veteran had significant trouble with his legs and feet, and it was a higher probability that the trouble with his legs and feet was the reason that his back required surgery.

A May 2008 letter from Dr. B.Q. indicates that the Veteran's lumbo-pelvic complaints were a direct result of the Veteran's severely altered gait and decreased ambulation due to his chronic history of foot problems.

During his May 2008 hearing before a Decision Review Officer, the Veteran said that he had back problems since about 1972.  He reported experiencing excruciating pain in both of his hips, lower back, and down his legs.  He said that his problems had worsened over the years, and he had fallen twice.  He stated that he had never been involved in an automobile accident.

After reviewing the entire record, the Board concludes that service connection for a lumbar spine disability, a right hip disability, and a left hip disability is not warranted.  None of these claimed disorders were shown to have manifested themselves during the Veteran's period of active duty from 1967 to 1968, or for several years thereafter, and the most persuasive evidence of record reflects that the claimed disorders are less likely than not due to his service-connected foot disorder.

The Board recognizes that the statements from the Veteran, G.H.K., Dr. B.Q., and the VA examiners appear to provide conflicting opinions regarding the etiology of Veteran's claimed disabilities.  The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Concerning the Veteran's personal statements, as seen in Davidson and Jandreau, lay evidence can be sufficient to determine medical etiology or a medical diagnosis.  However, the Board finds that in this particular case, the lay evidence is not sufficient to determine medical etiology.  While a lay observer is certainly competent to observe and identify back and hip pain, in this case, the cause of the back and hip pain is not readily apparent to a casual observer.

Here, there is no indication that the Veteran has had any medical training.  He has not claimed to have a degree in medicine.  He has not claimed to have taken and/or completed any courses in nursing.  He has not claimed to have any experience in the medical field.  As such, his statements are considered lay evidence.  He is competent to testify as to symptoms he is able to observe, and he is competent to testify as to reporting contemporaneous medical diagnoses.  However, in this particular case, multiple possible etiologies of the claimed disabilities are of record.  The Veteran has asserted that he has a present lumbar spine disability, a right hip disability, and a left hip disability as a result of his service-connected foot disorder; however, the medical evidence of record reflects that he has undergone multiple surgeries, has strained his back pulling his children through the snow in the early 1970s, and has had two falls.  The Veteran is offering his opinion regarding a number of possible etiologies.  As such, it involves a complex medical situation.  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Additionally, concerning the Veteran's statements, the Board notes that personal interest may affect the credibility of the evidence.  See Cartwright  at 25 (1991).  Thus, in this particular situation, the Veteran's statements are not considered to be competent nexus evidence and are outweighed by the other evidence of record.

Turning to the medical evidence, in a February 2008 letter, G.H.K. opined that it was a higher probability that the Veteran's leg and foot troubles were the reason why the Veteran required back surgery.  However, G.H.K. did not give any evidence to support his opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (in assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits).  In July 2007 and May 2008, Dr. B.Q. opined that the Veteran's lumbo-pelvic problems were directly correlated with the Veteran's long-term foot problems.  He supported his opinion by saying that the pain in the Veteran's feet caused a severely altered gait, and the Veteran's foot problems occurred prior to any medical evidence of lumbo-pelvic problems.  However, the other evidence of record does not support Dr. B.Q.'s opinion.  The earlier medical records do not show that the Veteran walked with an altered gait prior to his back surgery; in fact, the December 2007 VA examiner recorded the Veteran's and Veteran's spouse's specific report that through all the years he had foot pain, he did not have an abnormal gait.  The December 2007 VA examiner recorded their report that the Veteran's limp began after his back surgery.  As such, the other evidence of record does not support Dr. B.Q.'s rationale that the Veteran's present back and hip problems are secondary to an altered gait caused by his service-connected foot problem.  For these reasons, the Board finds that the opinions of G.H.K. and Dr. B.Q. are outweighed by the other evidence of record.  

On the other hand, the VA examiners in May 2007 and December 2007 reviewed the available service and post-service medical records, and provided adequate reasoning and bases for the opinion that the Veteran's lumbar spine and bilateral hip disabilities were less likely than not caused by or a result of his active duty service and not secondary to his service-connected foot disability.  Both VA examiners did not employ speculative language and opined directly on the Veteran's situation.  Thus, these opinions are assigned great probative value.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (when reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another); Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  As such, the Board finds that the May and December 2007 VA opinions outweigh the opinions from G.H.K., Dr. B.Q., and the assertions of the Veteran.

In summary, the persuasive evidence establishes that the Veteran's claimed lumbar spine and bilateral hip disabilities were not present during his 1967-1968 active duty, within the first post-service year, or for several years thereafter, and were not otherwise shown to be related to service.  The persuasive evidence also establishes that the Veteran's claimed disorders are not due to his service-connected foot disability.  Accordingly, the Board finds that the weight of the evidence is against the claim for service connection for a lumbar spine disability, a right hip disability, and a left hip disability.

The Board does not doubt the sincerity of the Veteran's belief that his claimed disabilities were caused by his service-connected foot disability.  However, as discussed above, in this particular instance, his statements do not provide competent evidence of a nexus, and his statements are outweighed by the opinions of the two VA examiners.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

New and material evidence was received to reopen a claim for entitlement to service connection for a lumbar spine disability; to this extent, the appeal is granted.

New and material evidence was received to reopen a claim for entitlement to service connection for a right hip disability; to this extent, the appeal is granted.

New and material evidence was received to reopen a claim for entitlement to service connection for a left hip disability; to this extent, the appeal is granted.

Service connection for a lumbar spine disability is denied.

Service connection for a right hip disability is denied.

Service connection for a left hip disability is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


